DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of CN 107422570A, provided in IDS, and Kwok et al. (WO 2006/000133A), provided in IDS.
Miller et al. disclose (Figs. 2 and 10A):

    PNG
    media_image1.png
    685
    486
    media_image1.png
    Greyscale

Claims 21-22: 	A head-mounted device comprising: 
a waveguide 2005a having opposing first and second sides
a first liquid crystal layer 2007a at the first side of the waveguide
a second liquid crystal layer 2007b at the second side of the waveguide

	CN 107422570A discloses (Fig. 2b) a liquid crystal lens with a double-layered structure; wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first electrode 410, a second electrode 420 and a first liquid crystal layer 440; and the second liquid crystal cell comprising a third electrode 421, a fourth electrode 430 and a second liquid crystal layer 450 (i.e. setting the electrode as an elongated electrode and the liquid crystal lens as a double-layered liquid crystal lens structure).

    PNG
    media_image2.png
    510
    662
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of CN 107422570A to set the electrode as an elongated electrode and the liquid crystal lens as a double-layered liquid crystal lens structure, such as a first layer of first elongated electrodes on the first liquid crystal layer; a second layer of second elongated electrodes on the second liquid crystal layer, wherein the second elongated electrodes extend parallel to the first elongated electrodes; a third liquid crystal layer at the first side of the waveguide; a third layer of third elongated electrodes on the third liquid crystal layer; a fourth liquid crystal layer at the second side of the waveguide; and a fourth layer of fourth elongated electrodes on the fourth liquid crystal layer, wherein the fourth elongated electrodes extend parallel to the third elongated electrodes, the fourth and third 
	Doing so would be able to have the imaging quality improved (CN 107422570A, Abstract).
	Miller et al. further do not explicitly disclose the first liquid crystal layer comprises first liquid crystal molecules having a first pretilt angle, and the second liquid crystal layer comprises second liquid crystal molecules having a second pretilt angle opposite to the first pretilt angle; the third liquid crystal layer comprises third liquid crystal molecules having a third pretilt angle opposite to the first pretilt angle, and the fourth liquid crystal layer comprises fourth liquid crystal molecules having a fourth pretilt angle opposite to the second pretilt angle.
	Kwok et al. disclose (Fig. 2; claim 1) a liquid crystal display comprises a first substrate 4, a first alignment layer 8 formed on the first substrate 4, a second substrate 5, a second alignment layer 9 formed on the second substrate 5, and a liquid crystal layer 10 formed between the first and second alignment layers; wherein the first alignment layer includes a first pretilt angle θ1 with an absolute value in the range of 17°-60° opposite to 
a second pretilt angle θ2 of the second alignment layer having an absolute value in the range of 17°-60°.

    PNG
    media_image3.png
    446
    570
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al. device’s with the teaching of Kwok et al. to set the directions of liquid crystal molecules in the liquid crystal display, such as the first liquid crystal layer comprises first liquid crystal molecules having a first pretilt angle, and the second liquid crystal layer comprises second liquid crystal molecules having a second pretilt angle opposite to the first pretilt angle; the third liquid crystal layer comprises third liquid crystal molecules having a third pretilt angle opposite to the first pretilt angle, and the fourth liquid crystal layer comprises fourth liquid crystal molecules having a fourth pretilt angle opposite to the second pretilt angle. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of CN 107422570A, provided in IDS, and Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS.
Miller et al. disclose (Figs. 2 and 10A):
Claim 19:	A head-mounted device comprising: 
a waveguide 2005a configured to convey image light emitted by a display 2003
a first liquid crystal lens 2007b mounted at a first side of the waveguide
a third liquid crystal lens 2007a mounted at a second side of the waveguide
wherein the third liquid crystal lens 2007a configured to pass the image light and light from the first liquid crystal lens 
	Miller et al. do not explicitly disclose the display having an array of pixels.
	However, it would have been obvious to one of ordinary skill in the art to obtain the display having an array of pixels. The rationale would have been to use a known method or technique to achieve predictable results. 
	Doing so would provide a display image.
	Miller et al. further do not explicitly disclose a second liquid crystal lens mounted to the first liquid crystal lens; and a fourth liquid crystal lens mounted to the third liquid crystal lens; wherein the third and fourth liquid crystal lenses are configured to pass the image light and light from the first and second liquid crystal lenses.
rd paragraph); wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first substrate 11 and a second substrate 12; and the second liquid crystal cell comprising a second substrate 12 and a third substrate 13. By applying different voltages to the electrodes, liquid crystal molecules can be modulated to form a uniform refractive index non-linear gradient distribution, light focusing is completed, the focal distance of the lens is adjusted and light is adjusted in positive and negative directions along with the voltages so as to form positive and negative lens effects (i.e. a second liquid crystal lens mounted to the first liquid crystal lens; and a fourth liquid crystal lens mounted to the third liquid crystal lens).

    PNG
    media_image4.png
    418
    449
    media_image4.png
    Greyscale


	Doing so would be able to obtain focusing performance (CN 107422570A, translation (provided in IDS): page 8 of 29, 3rd paragraph).
	Miller et al. further do not explicitly disclose the first liquid crystal lens has first antiparallel rubbing directions, the second liquid crystal lens has second antiparallel rubbing directions orthogonal to the first antiparallel rubbing directions, the third liquid crystal lens has third antiparallel rubbing directions aligned with the first antiparallel rubbing directions and orthogonal to the second antiparallel rubbing directions, and the fourth liquid crystal lens has fourth antiparallel rubbing directions aligned with the second antiparallel rubbing directions and orthogonal to the first and third antiparallel rubbing directions.
	Yang et al. disclose (Fig. 4A) a liquid crystal lens comprises a first substrate 11 and a second substrate 12, a first alignment layer 119 and a second alignment 129; a rubbing direction 1190 to the first alignment 119 is different from a rubbing direction 1290 to the second alignment layer 129 by 180 degrees (par. [0029]) (i.e. antiparallel). 

    PNG
    media_image5.png
    394
    456
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have the first liquid crystal lens has first antiparallel rubbing directions, the second liquid crystal lens has second antiparallel rubbing directions orthogonal to the first antiparallel rubbing directions, the third liquid crystal lens has third antiparallel rubbing directions aligned with the first antiparallel rubbing directions and orthogonal to the second antiparallel rubbing directions, and the fourth liquid crystal lens has fourth antiparallel rubbing directions aligned with the second antiparallel rubbing directions and orthogonal to the first and third antiparallel rubbing directions. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of CN 107422570A, provided in IDS, and Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS, and further in view of Kwok et al. (WO 2006/000133A), provided in IDS.
Claim 20: 
	Miller et al., in view of CN 107422570A and Yang et al., do not explicitly disclose wherein each of the first, second, third, and fourth liquid crystal lenses comprises: a first layer of liquid crystal molecules having a first pretilt angle; and a second layer of liquid crystal molecules having a second pretilt angle antiparallel to the first pretilt angle.
	Kwok et al. disclose (Fig. 2; claim 1) a liquid crystal display comprises a first substrate 4, a first alignment layer 8 formed on the first substrate 4, a second substrate 5, a second alignment layer 9 formed on the second substrate 5, and a liquid crystal layer 10 formed between the first and second alignment layers; wherein the first alignment layer includes a first pretilt angle θ1 with an absolute value in the range of 17°-60° opposite to 
a second pretilt angle θ2 of the second alignment layer having an absolute value in the range of 17°-60°.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al. device’s with the teaching of Kwok et al. to set the directions of liquid crystal molecules in the liquid crystal display, such as each of the first, second, third, and fourth liquid crystal lenses comprises: a first layer of liquid crystal molecules having a first pretilt angle; and a second layer of liquid crystal molecules having a second pretilt angle antiparallel to the first pretilt angle. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS.
Miller et al. disclose (Figs. 2 and 10A):
Claim 1:	An electronic device comprising: 
a waveguide 2005a having opposing first and second surfaces
a display 2003 configured to emit image light into the waveguide
a first liquid crystal lens 2007a at the first surface of the waveguide
a second liquid crystal lens 2007b at the second surface of the waveguide, wherein the second liquid crystal lens is configured to convey world light from an exterior of the electronic device to the first liquid crystal lens through the waveguide
an output coupler 800/810/820 (Fig. 9B) configured to couple the image light out of the waveguide and through the first liquid crystal lens
	Miller et al. do not explicitly disclose control circuitry coupled to the first and second liquid crystal lenses, wherein the control circuitry is configured to control the first liquid crystal lens to apply a first optical power to the image light and the world light, and wherein the control circuitry is configured to control the second liquid crystal lens to apply a second optical power to the world light that at least partially cancels out the first optical power.
	However, Miller et al. disclose the optical power provided by the first and the second variable focus lens elements 2007a and 2007b may be varied and controlled by an electronic hardware control system 2011. In some embodiments, the electronic hardware control system 2011 may correspond to the local processing and data module 140 and/or the remote processing module 150 of FIG. 2 (par. [0124]). Miller et al. further disclose the optical power of the variable focus lens elements 2007a, 2007b may 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have control circuitry coupled to the first and second liquid crystal lenses, wherein the control circuitry is configured to control the first liquid crystal lens to apply a first optical power to the image light and the world light, and wherein the control circuitry is configured to control the second liquid crystal lens to apply a second optical power to the world light that at least partially cancels out the first optical power. The rationale would have been to use a known method or technique to achieve predictable results, such as being able to obtain a desired performance.
Claim 12:
	Miller et al. do not explicitly disclose wherein the output coupler comprises a diffractive grating embedded within the waveguide. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the output coupler comprised a diffractive grating embedded within the waveguide. The rationale would have been to use a known method or technique to achieve predictable results, such as being able to control light direction to obtain a desired performance in a device.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Kwok et al. (WO 2006/000133A), provided in IDS.
Claims 2-3: 
	Miller et al. do not explicitly disclose wherein the first liquid crystal lens comprises a first liquid crystal layer having first liquid crystal molecules with a first pretilt angle and wherein the second liquid crystal lens comprises a second liquid crystal layer having second liquid crystal molecules with a second pretilt angle that is opposite to the first pretilt angle; and wherein the first liquid crystal lens comprises a third liquid crystal layer having third liquid crystal molecules with a third pretilt angle that is opposite to the first pretilt angle and wherein the second liquid crystal lens comprises a fourth liquid crystal layer having fourth liquid crystal molecules with a fourth pretilt angle that is opposite to the second pretilt angle.
	Kwok et al. disclose (Fig. 2; claim 1) a liquid crystal display comprises a first substrate 4, a first alignment layer 8 formed on the first substrate 4, a second substrate 5, a second alignment layer 9 formed on the second substrate 5, and a liquid crystal layer 10 formed between the first and second alignment layers; wherein the first alignment layer includes a first pretilt angle θ1 with an absolute value in the range of 17°-60° opposite to 
a second pretilt angle θ2 of the second alignment layer having an absolute value in the range of 17°-60°.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al. device’s with the teaching of Kwok et al. to set the directions of liquid crystal molecules in the liquid crystal .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Kwok et al. (WO 2006/000133A), provided in IDS, and CN 107422570A, provided in IDS. 
Claim 4:
	Miller et al. further do not explicitly disclose wherein the second liquid crystal layer is interposed between the fourth liquid crystal layer and the waveguide and wherein the first liquid crystal layer is interposed between the third liquid crystal layer and the waveguide.
	CN 107422570A discloses a liquid crystal lens with a double-layered structure (Fig. 3a; translation (provided in IDS): page 8 of 29, 3rd paragraph); wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first substrate 11 and a second substrate 12; and the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of CN 107422570A to have the second liquid crystal layer interposed between the fourth liquid crystal layer and the waveguide and wherein the first liquid crystal layer interposed between the third liquid crystal layer and the waveguide.
	Doing so would be able to obtain focusing performance (CN 107422570A, translation (provided in IDS): page 8 of 29, 3rd paragraph).
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS.
Claim 5:	 
	Miller et al. further do not explicitly disclose wherein the first liquid crystal lens comprises a first transparent substrate layer mounted at the waveguide, a first liquid crystal layer on the first transparent substrate layer, and a second transparent substrate layer on the first liquid crystal layer, wherein the second liquid crystal lens comprises a 
	Yang et al. disclose (Fig. 4A) a liquid crystal lens comprises a first substrate 11 and a second substrate 12, a first alignment layer 119 and a second alignment 129; a rubbing direction 1190 to the first alignment 119 is different from a rubbing direction 1290 to the second alignment layer 129 by 180 degrees (par. [0029]) (i.e. antiparallel). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have wherein the first liquid crystal lens comprised a first transparent substrate layer mounted at the waveguide, a first liquid crystal layer on the first transparent substrate layer, and a second transparent substrate layer on the first liquid crystal layer, wherein the second liquid crystal lens comprised a third transparent substrate layer mounted at the waveguide, a second liquid crystal layer on the third transparent substrate layer, and a fourth transparent substrate layer on the second liquid crystal layer, wherein the first and third transparent substrate layers have a first rubbing direction, and wherein the second and fourth transparent substrate layers have a second rubbing direction antiparallel to the first rubbing direction. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claim 7:
	Miller et al. do not explicitly disclose wherein the first liquid crystal lens comprises a first electrode layer on the first transparent substrate layer and a second electrode layer on the second transparent substrate layer, wherein the second liquid crystal lens comprises a third electrode layer on the third transparent substrate layer and a fourth electrode layer on the fourth transparent substrate layer, wherein the control circuitry is configured to provide first voltages between the first and second electrode layers that configure the first liquid crystal layer to exhibit a first index of refraction profile, and wherein the control circuitry is configured to provide second voltages between the third and fourth electrode layers that configure the second liquid crystal layer to exhibit a second index of refraction profile that is an inverse of the first index of refraction profile.
	Yang et al. disclose (Fig. 4A; [0027]) a first electrode 431 and a second electrode 432 formed on a first substrate 11; a third electrode 433 and a fourth electrode 434 formed on a second substrate 12, and by applying voltage differences with different polarities between the first electrode 131 and the second electrode 432, and between the third electrode 433 and the fourth electrode 434, the electric fields generated between the electrodes make the liquid crystal molecules between the first substrate 11 and the second substrate 12 rotate, thereby obtaining a refractive index distribution curve.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of Yang et al. to have wherein the first liquid crystal lens comprises a first electrode layer on the first transparent substrate layer and a second electrode layer on 
Claims 8-9:
	Miller et al. do not explicitly disclose a linear polarizer interposed between the first liquid crystal lens and the first surface of the waveguide; wherein the linear polarizer has a transmission axis, wherein the first liquid crystal lens comprises a first plurality of stacked transparent substrates having first rubbing directions, wherein the second liquid crystal lens comprises a second plurality of stacked transparent substrates having second rubbing directions, and wherein the first and second rubbing directions are aligned with the transmission axis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a linear polarizer interposed between the first liquid crystal lens and the first surface of the waveguide; wherein the linear polarizer has a transmission axis, wherein the first liquid crystal lens comprises a first plurality of .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS, and further in view of CN 107422570A, provided in IDS. 
Claim 6:
	Miller et al. do not explicitly disclose wherein the first liquid crystal lens comprises a fifth transparent substrate layer on the second transparent substrate layer, a third liquid crystal layer on the fifth transparent substrate layer, and a sixth transparent substrate layer on the third liquid crystal layer, wherein the second liquid crystal lens comprises a seventh transparent substrate layer on the fourth transparent substrate layer, a fourth liquid crystal layer on the seventh transparent substrate layer, and an eighth transparent substrate layer on the fourth liquid crystal layer.
	CN 107422570A discloses a liquid crystal lens with a double-layered structure (Fig. 3a; translation (provided in IDS): page 8 of 29, 3rd paragraph); wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first substrate 11 and a second substrate 12; and the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of CN 107422570A to have wherein the first liquid crystal lens comprises a fifth transparent substrate layer on the second transparent substrate layer, a third liquid crystal layer on the fifth transparent substrate layer, and a sixth transparent substrate layer on the third liquid crystal layer, wherein the second liquid crystal lens comprises a seventh transparent substrate layer on the fourth transparent substrate layer, a fourth liquid crystal layer on the seventh transparent substrate layer, and an eighth transparent substrate layer on the fourth liquid crystal layer.
	Doing so would be able to obtain focusing performance (CN 107422570A, translation (provided in IDS): page 8 of 29, 3rd paragraph).
	Miller et al. further do not explicitly disclose wherein the seventh and fifth transparent substrate layers have the second rubbing direction, and wherein the eighth and sixth transparent substrate layers have the first rubbing direction.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have wherein the seventh and fifth transparent substrate layers have the second rubbing direction, and wherein the eighth and sixth transparent substrate layers have the first rubbing direction. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of CN 107422570A, provided in IDS. 
Claim 10:
	Miller et al. do not explicitly disclose a third liquid crystal lens mounted to the first liquid crystal lens and aligned with the first and second liquid crystal lenses; and a fourth liquid crystal lens mounted to the second liquid crystal lens and aligned with the first, second, and third liquid crystal lenses, wherein the control circuitry is configured to control the third liquid crystal lens to apply a third optical power to the world light and the image light, and wherein the control circuitry is configured to control the fourth liquid crystal lens to apply a fourth optical power to the world light that at least partially cancels out the third optical power.
rd paragraph); wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first substrate 11 and a second substrate 12; and the second liquid crystal cell comprising a second substrate 12 and a third substrate 13. By applying different voltages to the electrodes, liquid crystal molecules can be modulated to form a uniform refractive index non-linear gradient distribution, light focusing is completed, the focal distance of the lens is adjusted and light is adjusted in positive and negative directions along with the voltages so as to form positive and negative lens effects (i.e. a second liquid crystal lens mounted to the first liquid crystal lens; and a fourth liquid crystal lens mounted to the third liquid crystal lens).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of CN 107422570A to have a third liquid crystal lens mounted to the first liquid crystal lens and aligned with the first and second liquid crystal lenses; and a fourth liquid crystal lens mounted to the second liquid crystal lens and aligned with the first, second, and third liquid crystal lenses. 
	Doing so would be able to obtain focusing performance (CN 107422570A, translation (provided in IDS): page 8 of 29, 3rd paragraph).
	Further, setting the control circuitry to control the third liquid crystal lens to apply a third optical power to the world light and the image light, and wherein the control circuitry is configured to control the fourth liquid crystal lens to apply a fourth optical power to the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of CN 107422570A, provided in IDS, and further in view of Yang et al. (US 2015/0009434).
Claim 11:
	Miller et al. do not explicitly disclose wherein the first and second liquid crystal lenses have first rubbing directions, and the third and fourth liquid crystal lenses have second rubbing directions orthogonal to the first rubbing directions.
	Yang et al. disclose (Fig. 4A) a liquid crystal lens comprises a first substrate 11 and a second substrate 12, a first alignment layer 119 and a second alignment 129; a rubbing direction 1190 to the first alignment 119 is different from a rubbing direction 1290 to the second alignment layer 129 by 180 degrees (par. [0029]) (i.e. antiparallel). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have wherein the first and second liquid crystal lenses have first rubbing directions, and the third and fourth liquid crystal lenses have second rubbing directions orthogonal to the first rubbing directions. The rationale would have been to use a known  In this case, it would have been able to obtain a desired performance.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS.
Miller et al. disclose (Figs. 2 and 10A):
Claim 13:	An optical system configured to convey image light from a display 2003 and external light (from object 20009) to an eye box 2001, the optical system comprising:
a waveguide 2005a having opposing first and second surfaces
	Miller et al. further do not explicitly disclose a first transparent layer mounted at the first surface; a first liquid crystal layer mounted to the first transparent layer; a second transparent layer mounted to the first liquid crystal layer, wherein the first and second transparent layers and the first liquid crystal layer are configured to pass the image light and the external light; a third transparent layer mounted at the second surface; a second liquid crystal layer mounted to the third transparent layer; and a fourth transparent layer mounted to the second liquid crystal layer, wherein the third and fourth transparent layers and the second liquid crystal layer are configured to pass the external light, wherein the first and third transparent layers have a first rubbing direction, and wherein the second and fourth transparent layers have a second rubbing direction antiparallel to the first rubbing direction.
	Yang et al. disclose (Fig. 4A) a liquid crystal lens comprises a first substrate 11 and a second substrate 12, a first alignment layer 119 and a second alignment 129; a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have a first transparent layer mounted at the first surface; a first liquid crystal layer mounted to the first transparent layer; a second transparent layer mounted to the first liquid crystal layer, wherein the first and second transparent layers and the first liquid crystal layer are configured to pass the image light and the external light; a third transparent layer mounted at the second surface; a second liquid crystal layer mounted to the third transparent layer; and a fourth transparent layer mounted to the second liquid crystal layer, wherein the third and fourth transparent layers and the second liquid crystal layer are configured to pass the external light, wherein the first and third transparent layers have a first rubbing direction, and wherein the second and fourth transparent layers have a second rubbing direction antiparallel to the first rubbing direction. The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0293145), equivalent to WO 2017-176898A, provided in IDS, in view of Yang et al. (US 2015/0009434), equivalent to CN 103399445, provided in IDS, and further in view of CN 107422570A, provided in IDS.
Claims 14-15:
	Miller et al. do not explicitly disclose a fifth transparent layer mounted to the second transparent layer; a third liquid crystal layer mounted to the fifth transparent layer; and a sixth transparent layer mounted to the third liquid crystal layer, a seventh transparent layer mounted to the fourth transparent layer; a fourth liquid crystal layer mounted to the seventh transparent layer; and an eighth transparent layer mounted to the fourth liquid crystal layer.
	CN 107422570A discloses a liquid crystal lens with a double-layered structure (Fig. 3a; translation (provided in IDS): page 8 of 29, 3rd paragraph); wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first substrate 11 and a second substrate 12; and the second liquid crystal cell comprising a second substrate 12 and a third substrate 13. By applying different voltages to the electrodes, liquid crystal molecules can be modulated to form a uniform refractive index non-linear gradient distribution, light focusing is completed, the focal distance of the lens is adjusted and light is adjusted in positive and negative directions along with the voltages so as to form positive and negative lens effects (i.e. a second liquid crystal lens mounted to the first liquid crystal lens; and a fourth liquid crystal lens mounted to the third liquid crystal lens). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller et al.’s device with the teaching of CN 107422570A to have a fifth transparent layer mounted to the second transparent layer; a third liquid crystal layer mounted to the fifth transparent layer; and a sixth transparent layer mounted to the third liquid crystal layer, a seventh transparent 
	Doing so would be able to obtain focusing performance (CN 107422570A, translation (provided in IDS): page 8 of 29, 3rd paragraph).
	Miller et al. further do not explicitly disclose wherein the fifth transparent layer has the second rubbing direction and the sixth transparent layer has the first rubbing direction, and wherein the fifth and sixth transparent layers and the third liquid crystal layer are configured to pass the image light and the external light; wherein the seventh transparent layer has the second rubbing direction and the eight transparent layer has the first rubbing direction, and wherein the seventh and eighth transparent layers and the fourth liquid crystal layer are configured to pass the external light.
	Yang et al. disclose (Fig. 4A) a liquid crystal lens comprises a first substrate 11 and a second substrate 12, a first alignment layer 119 and a second alignment 129; a rubbing direction 1190 to the first alignment 119 is different from a rubbing direction 1290 to the second alignment layer 129 by 180 degrees (par. [0029]) (i.e. antiparallel). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller’s device with the teaching of Yang et al. to have wherein the fifth transparent layer has the second rubbing direction and the sixth transparent layer has the first rubbing direction, and wherein the fifth and sixth transparent layers and the third liquid crystal layer are configured to pass the image  The rationale would have been to use a known method or technique to achieve predictable results. In this case, it would have been able to obtain a desired performance.
Claims 16-17:
	Miller et al. do not explicitly disclose first elongated electrodes and a first common electrode coupled to opposing sides of the first liquid crystal layer; and second elongated electrodes and a second common electrode coupled to opposing sides of the second liquid crystal layer, wherein the first elongated electrodes extend parallel to the second elongated electrodes; third elongated electrodes and a third common electrode coupled to opposing sides of the third liquid crystal layer; and fourth elongated electrodes and a fourth common electrode coupled to opposing sides of the fourth liquid crystal layer, wherein the third elongated electrodes extend parallel to the fourth elongated electrodes and orthogonal to the first and second elongated electrodes.
	CN 107422570A discloses (Fig. 2b) a liquid crystal lens with a double-layered structure; wherein the liquid crystal lens comprises a first liquid crystal cell and a second liquid crystal cell; wherein the first liquid crystal cell comprising a first electrode 410, a second electrode 420 and a first liquid crystal layer 440; and the second liquid crystal cell comprising a third electrode 421, a fourth electrode 430 and a second liquid crystal layer 450 (i.e. setting the electrode as an elongated electrode and the liquid crystal lens as a double-layered liquid crystal lens structure).

	Doing so would be able to have the imaging quality improved (CN 107422570A, Abstract).
Claim 18:
	Miller et al. do not explicitly disclose a linear polarizer interposed between the third transparent layer and the waveguide, wherein the linear polarizer has a transmission axis aligned with the first and second rubbing directions.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a linear polarizer interposed between the third transparent layer and the waveguide, wherein the linear polarizer has a transmission axis .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0377181:	Myhre et al. disclose (Fig. 2A) an optical system may include an input coupler and an output coupler formed on a waveguide; the input coupler may redirect light from a display unit so that it propagates in the waveguide towards the output coupler; the output coupler may redirect the light from the input coupler so that it exits the waveguide towards the user's eyes; and a light-redirecting element may be used to redirect edge light that would otherwise be outside of the user's field of view towards the user's eyes.

    PNG
    media_image6.png
    342
    737
    media_image6.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 30, 2021